--------------------------------------------------------------------------------

PROTECTIVE INSURANCE CORPORATION LONG-TERM INCENTIVE PLAN AWARD AGREEMENT


This Award Agreement (this “Award Agreement”), including any Exhibit attached
hereto (the “Exhibit”), is made and entered into as of ]Insert date], by and
between Protective Insurance Corporation, an Indiana corporation (the
“Company”), and  [Insert employee name] (the “Employee” or “you”).
 




1.
General.  Unless otherwise defined herein, the terms defined in the Protective
Insurance Corporation Long-Term Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement.  The Plan and the Employee’s
Agreement(s) (as defined below), which are incorporated by reference, and this
Award Agreement, constitute the entire understanding and agreement between
Employee and the Company regarding the target number of Performance Units and
restricted shares in your account.



a.
“Employee’s Agreement” shall mean the [Insert name and date of any employment or
Non-Compete/Severance agreement with Employee]



b.
“Performance Units” means the right of a Participant to receive cash or Shares,
upon achievement of the Performance Goals, in accordance with the Plan.



c.
“Share” shall mean one share of the Company’s Class B Common Stock.



d.
“Vesting Period” shall mean the period from the date of Stock Grant to the date
the Stock Gant vests.




2.
Grant of Shares and Performance Units.  Subject to the terms and conditions of
the Plan, the Employee’s Agreement(s), and this Award Agreement, the Company
grants to Employee restricted Shares and/or Performance Units as detailed in the
Exhibit(s).




3.
Vesting of Shares and Performance Units.  Subject to the terms and conditions of
the Plan, the Employee’s Agreement(s), and this Award Agreement, the Shares,
Performance Units and any related accrued Dividend Equivalents shall vest as
specified in the applicable Exhibit, provided that you remain continuously
employed by the Company or a Subsidiary on the Vesting Date(s).




4.
Form and Timing of Payment.  Subject to the terms and conditions of the Plan,
the Employee’s Agreement(s) and this Award Agreement, each vested Performance
Unit, plus any related Dividend Equivalents, regardless of form, will be paid as
soon as practical after its Vesting Date, but in no event later than
seventy-four (74) days following its Vesting Date; provided, however, that you
will not be permitted, directly or indirectly, to designate the taxable year of
the distribution.




5.
Dividends or Dividend Equivalents.  As specified in the applicable Exhibit,
Share and Performance Unit awards may entitle you to earn Dividends or Dividend
Equivalents.  “Dividends” are the cash dividends on issued but unvested Shares. 
Any Dividends or Dividend Equivalent will be in the form of cash, will be
subject to the same terms and vesting date as the corresponding Shares or
Performance Units (including the attainment of the vesting terms specified in
the applicable Exhibit), and will be paid at the same time as payment is made on
the corresponding Performance Units.  Any Dividend or Dividend Equivalent
payment will be included in the Employee’s regular payroll as gross wages, when
paid to you.  IRS regulations require that Dividends paid by the Company on
restricted shares prior to vesting be taxed as ordinary income.  Dividend
Equivalents will vest at the same time as their corresponding Performance Units
and convert into the right to receive payment only to the extent the underlying
Performance Units vest and become payable.




--------------------------------------------------------------------------------

6.
Effect of Termination of Employment.





6.1
Termination of Employment for Cause; Resignation for any Reason.  If your
employment with the Company or a Subsidiary is terminated for Cause or you
resign your employment with the Company or a Subsidiary for any reason, any
unvested Shares (and any related Dividends), all outstanding Performance Units
(and any related Dividend Equivilents), and any vested Performance Units (and
any related Dividend Equivalents) that have not yet been settled, will
immediately be cancelled and forfeited without payment.





6.2
Termination of Employment without Cause or Due to Disability or death.  If your
employment with the Company or a Subsidiary is terminated without Cause or on
account of death or Disability, (i) any awarded but unvested Shares will vest in
accordance with the applicable Exhibit and payment (if any) will be made in
accordance with Article 5 or as otherwise provided in the applicable Exhibit and
(ii) any outstanding Performance Units (and related Dividend Equivalents)  shall
be immediately cancelled and forfeited without payment.





6.3
Termination of Employment following a Change of Control. Notwithstanding any
provisions of the Employee’s Agreement to the contrary, Termination of
Employment following a Change in Control shall be goverened by this Award
Agreement.  Unless specifically prohibited by the Plan or unless the Committee
provides otherwise prior to a Change of Control, upon the occurrence of a Change
of Control (as defined in the Plan) and a termination of your employment with
the Company or a Subsidiary without Cause on or before the second anniversary of
the occurrence of a Change of Control, (i) any unvested Shares shall vest and be
payable in accordance with Article 5 of the Plan.



Unless specifically prohibited by the Plan or unless the Committee provides
otherwise prior to a Change of Control, upon the occurrence of a Change of
Control and a termination of your employment with the Company or a Subsidiary
due to your resignation for Good Reason on or before the second anniversary of
the occurrence of a Change of Control, (i) any unvested Shares shall vest and be
payable in accordance with Article 5 of the Plan.


(a)
“Good Reason” shall mean, for purposes of this Agreement, the occurrence of any
of the following events without the Employee's prior written consent:



i.
any material diminution in the Employee's responsibilities or authorities or any
material change in the Employee’s reporting structure; provided, however, that
Employee will not have Good Reason solely as a result of (A) any change in the
Employee’s responsibilities, authorities or reporting structure that occurs
primarily as a result of the Company ceasing to be publicly-traded or (B) not
serving on the Board or the board of directors or similar governing body of the
Company’s ultimate parent organization following the Company ceasing to be
publicly-traded; or



ii.
any relocation of the Employee's principal office, or principal place of
employment, to a location that is more than 40 miles from its location in
Carmel, Indiana; provided, however, that no event or condition described in sub
clauses (i) or (ii) above shall constitute Good Reason unless (A) the Employee
gives the Company written notice of his objection to such event or condition
within 90 days following the occurrence of such event or condition, (B) such
event or condition is not corrected, in all material respects, by the Company
within 30 days following the Company’s receipt of such notice (or if such event
or condition is not susceptible to correction within such 30-day period, the
Company has taken all reasonable steps within such 30-day period to correct such
event or condition) and (C) the Employee resigns from his employment with the
Company not more than 30 days following the expiration of the 30-day period
described in the foregoing clause (B).




--------------------------------------------------------------------------------

iii.
[For Jeremy Edgecliffe-Johnson only: Individuals who are Continuing Independent
Directors cease for any reason to constitute a majority of the independent
members of the Board (other than in connection with the Company ceasing to be
publicly-traded so long as the transaction or series of transactions resulting
in the Company ceasing to be publicly-traded was approved by a majority of the
Continuing Independent Directors).



“Continuing Independent Director” means an individual (i) who is as of the
Effective Date, an independent director of the Company, or (ii) who becomes an
independent director of the Company after the Effective Date and whose initial
election, or nomination for election by the Company’s shareholders, was vetted
and recommended by the Nominating & Governance Committee and approved by at
least a majority of the then Continuing Independent Directors, but excluding,
for the purposes of this clause (ii), an individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest relating to
the election of directors.] 
iv.






6.4
Specified Employees.  Notwithstanding anything herein to the contrary, if you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i), as
determined under the Company’s established methodology for determining specified
employees, at the time of your separation from service, any payment hereunder
that provides for a “deferral of compensation” within the meaning of Section
409A shall not be paid or commence to be paid on any date prior to the first
business day after the date that is six months following your separation from
service; provided, however, that a payment delayed pursuant to this Section 6.4
shall commence earlier in the event of your death prior to the end of the
six-month period.




7.
Tax Withholding.





7.1
You acknowledge and agree that Company may refuse to issue or deliver Shares or
the proceeds of the sale of Shares to you until satisfactory arrangements (as
determined by the Company) have been made for the payment of income, employment,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to your participation in the Plan and legally applicable to you,
including in connection with the vesting and settlement of the Performance
Units, the subsequent sale of Shares acquired upon settlement of the Performance
Units [and the receipt of any Dividend Equivalents] (“Tax-Related Items”) that
the Company determines must be withheld.





7.2
The Company has the right (but not the obligation) to satisfy any Tax-Related
Items by (i) withholding from proceeds of the sale of Shares acquired upon the
settlement of the Performance Units through a sale arranged by the Company (on
your behalf pursuant to this authorization without further consent), (ii)
requiring you to pay cash, (iii) withholding from any wages or other cash
compensation payable to you by the Company or your employer (the “Employer”),
and/or (iv) reducing the number of Shares otherwise deliverable to you.  The
Company will have discretion to determine the method of satisfying Tax-Related
Items consistent with its current policy.  In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the aforementioned withholding methods. 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash with no
entitlement to the Share equivalent or if not refunded, you may seek a refund
from the local tax authorities.   If the obligation for Tax-Related Items is
satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Performance Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.




--------------------------------------------------------------------------------


7.3
Regardless of any action of the Company, you acknowledge that the ultimate
liability for all Tax-Related Items is and remains your responsibility and may
exceed the amount actually withheld by the Company or the Employer.  You further
acknowledge that the Company and the Employer (x) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Performance Units; and (y) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Performance
Units to reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.






8.
Acknowledgements and Award Agreements.  You agree, accept and acknowledge the
following:

(a) THIS AWARD AGREEMENT DOES NOT CREATE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED EMPLOYMENT FOR ANY PERIOD, AND WILL NOT INTERFERE IN ANY WAY WITH YOUR
RIGHT OR THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE YOUR EMPLOYMENT
AT ANY TIME, WITH OR WITHOUT CAUSE.
(b) All decisions or interpretations of the Committee or the Company regarding
the Plan, this Award Agreement, and the Performance Units that are consistent
with the terms of this Award Agreement shall be binding, conclusive and final on
you and all other interested persons.
(c) The Plan is established voluntarily by the Company, it is discretionary in
nature, and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan.
(d) The grant of Shares is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of Shares,
Performance Units, or benefits in lieu of Performance Units, even if Performance
Units have been granted in the past.  All decisions regarding future Awards, if
any, will be at the discretion of the Company.
(e) No claim or entitlement to other compensation or damages shall arise from
forfeiture of the Performance Units resulting from the termination of your
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your Employee’s
Agreement(s)).
9. No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying
Shares. 



--------------------------------------------------------------------------------

10. Section 409A Compliance.  The Performance Units are intended to comply with
Section 409A or an exemption thereunder, and, accordingly, to the maximum extent
permitted, the Performance Units and this Award Agreement shall be interpreted
and administered in compliance therewith.  Notwithstanding any other provision
of this Award Agreement, payments provided pursuant to this Award Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption.  Any payments pursuant to this Award Agreement that may be
excluded from Section 409A as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible.  To the extent that any provision
of this Award Agreement would cause a conflict with the requirements of Section
409A or would cause the administration of the Performance Units to fail to
satisfy Section 409A or an applicable exemption, such provision shall be deemed
null and void to the extent permitted by applicable law.  Nothing herein shall
be construed as a guarantee of any particular tax treatment.  The Company makes
no representation that this Award Agreement or the Performance Units comply with
Section 409A and in no event shall the Company be liable for the payment of any
taxes and penalties that you may incur under Section 409A.
11. Rights as Shareholder.  Neither you nor any person claiming under or through
you will have any of the rights or privileges of a shareholder of the Company in
respect of any Shares deliverable hereunder unless and until Shares have been
issued hereunder and recorded on the records of the Company or its transfer
agents or registrars.



12.
Notices.  Any notice to be given under this Award Agreement to the Company will
be addressed

to: Protective Insurance Corporation, 111 Congressional Blvd, Suite 500; Carmel,
IN 46032, Attention:
Secretary of the Company.  Any notice to be given under this Award Agreement to
you will be provided to
the physical or electronic mail address maintained in the Company’s records; or
in either case, at such other
address as the Company or you, as the case may be, may hereafter designate in
writing.
13. Governing Law; Venue.  To the extent not preempted by federal law, the
Performance Units and this Award Agreement will be governed by and construed in
accordance with the laws of the State of Indiana, without regard to its
conflicts of law provisions.  The parties agree that any legal action, suit or
proceeding arising from or related to this Award Agreement shall be instituted
exclusively in the state courts of Indiana located in Marion County or in the
federal courts for the United States for the Southern District of Indiana and no
other courts.  The parties consent to the personal jurisdiction of such courts
over them, waive all objections to the contrary, and waive any and all
objections to the exclusive location of legal proceedings in Marion County or in
the federal courts for the United States for the Southern District of Indiana.
14. Award Not Transferable.  The Performance Units and any rights and privileges
conferred by the Performance Units may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the laws of descent or distribution.  The terms of the Plan and
this Award Agreement shall be binding upon your executors, administrators,
heirs, successors and assigns.
15. Additional Conditions to Issuance of Shares.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any foreign, state, federal
law, or the consent or approval of any governmental regulatory authority is
necessary or desirable as a condition to the issuance of Shares to you (or your
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company.
16. Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on your participation in the Plan, on the Performance Units
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal, regulatory or administrative reasons,
and to require you to sign any additional Award Agreements or undertakings that
may be necessary to accomplish the foregoing.



--------------------------------------------------------------------------------

17. Insider-Trading/Market-Abuse Laws.  You acknowledge that you may be subject
to insider-trading restrictions and/or market-abuse laws, which may affect your
ability to acquire or sell Shares acquired under the Plan during such times as
you are considered to have “inside information” regarding the Company.  Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company
insider-trading policy.  You are responsible for complying with any applicable
restrictions and are encouraged to speak to your personal legal advisor for
further details regarding any applicable insider-trading and/or market-abuse
laws.




18. Severability.  In the event any provision of this Award Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Award Agreement, and the Award Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.


19. Modifications to this Award Agreement.  Amendments or modifications to this
Award Agreement that adversely affect your rights under this Award Agreement in
any material way may only be made with your express written consent.  
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary, in its reasonable discretion and without your consent (provided there
is no loss of economic value), to comply with Section 409A or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A in
connection to the Performance Units, or to comply with other applicable laws.


20. Inconsistencies.  In the event of any inconsistency between any provision of
this Award Agreement and any provision of the Employee’s Agreement(s), the
provisions of the Employee’s Agreement(s) shall control unless you otherwise
expressly agree in a writing signed by you.


21. Waiver.  You and the Company acknowledge that a waiver of any breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement or of any subsequent breach of
this Award Agreement.  No waiver of any provision of this Award Agreement shall
be effective unless such a waiver is expressly agreed upon in a writing that is
signed by the party against whom it is sought to be enforced.




_________________________________________
Employee Signature


_________________________________________
Date




___________________________
Company Signature


___________________________
Date



--------------------------------------------------------------------------------



EXHIBIT A –  July 2020 Stock Grant




Stock Grant of Shares.  Effective as of  [Insert date], the Company grants to
Employee [Insert number of shares] restricted Shares of  its Class B common
stock, subject to the terms and conditions of the Plan, this Award Agreement,
the Employee’s Agreement and this Exhibit A.


Time-Based Vesting Criteria.  The restricted Class B shares of common stock
issued pursuant to the Stock Grant shall vest as of July 1, 2023.   Upon
vesting, the Employee shall be eligible to receive all dividends earned on the
shares during the applicable Vesting Period.





--------------------------------------------------------------------------------


